Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147013 & (25)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 147013
                                                                    COA: 312441
                                                                    Kent CC: 93-064278-FC
  GREGORY WINES,
          Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the January 25, 2013
  order of the Court of Appeals is considered and, it appearing to this Court that the cases
  of People v Carp (Docket No. 146478), People v Eliason (Docket No. 147428), and
  People v Davis (Docket No. 146819) are pending on appeal before this Court and that the
  decisions in those cases may resolve an issue present in this case, we ORDER that the
  application be held in ABEYANCE pending the decisions in those cases. The motion for
  miscellaneous relief is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
         p0127
                                                                               Clerk